Citation Nr: 1106537	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-34 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a stroke, 
to include as secondary to hypertension.

3.  Entitlement to service connection for kidney failure, to 
include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel

INTRODUCTION

The Veteran has verified active service from August 1978 to 
August 1981 and from November 1990 to April 1991, including 
service in the Gulf War.  He served with the US Army Reserves 
(USAR) from August 1981 to November 1990 and from April 1991 to 
October 1998.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a hearing before the Board in 
October 2010.  He was unable to appear with good cause.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was scheduled for a Board hearing in October 2010.  
He failed to appear but provided good cause and requested that 
his hearing be rescheduled.  Because such hearings before the 
Board are scheduled by the RO, a remand of this matter is 
required in this case.  See 38 C.F.R. § 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing in the order that the request was 
received.  After a hearing is conducted, or 
if the Veteran withdraws his hearing request 
or fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


